DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
70 recited in [0058].
The Examiner believes Fig. 10 is where reference numeral 70 should be included within the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0045], line 8 should be amended to recite “conventional passive protectors ” as the conventional passive protectors are different than the current application’s protector which is referred to by reference numeral 10. Therefore, no reference numeral is necessary.
[0047], line 3 should be amended to recite “A catheter  tube” to improve the clarity of the specification with regards to the catheter and its respective reference numeral, 12, and the catheter tube.  
[0047], line 4 should be amended to recite “A catheter  tube” to improve the clarity of the specification with regards to the catheter and its respective reference numeral, 12, and the catheter tube.
[0053], line 5 should be amended to recite “the first end portion 52 ” as the correct reference numeral for the first end portion is 52 not 50.
[0070], line 2 should be amended to recite “opposed sides of the slider ” to resolve the misspelling of the word slider.
[0071], line 5 should be amended to recite “and thus spring  into the open position” as the word “spring” is being used as a verb and not as a noun within this sentence. Therefore, no reference numeral referring to the spring of the device is necessary.
[0071], lines 8-9 should be amended to recite “employs a redundant locking/needle  capturing system” as this recitation of the word “needle” is not referring to the application’s hypodermic needle. Therefore, no reference numeral is necessary.
Appropriate correction is required.
Claim Objections
Claims 1, 10, 11, 13-17, and 19-20 are objected to because of the following informalities:  
Claim 1, line 10 should be amended to recite “a slider moveably coupled to the elongate sheath” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 1, line 14 should be amended to recite “the slider being moveable along the elongate sheath” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 1, line 15 should be amended to recite “the hypodermic needle being drawn into the elongate sheath” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 10, line 11 should be amended to recite “being slidably coupled to the elongate sheath, and the elongate sheath being connected to the” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 11, line 2 should be amended to recite “to the connector” to further clarify that this connector is the same as the connector in claim 10.
Claim 13, lines 1-2 should be amended to recite “an over-the-needle catheter” to improve how this structure is recited within the claims.
Claim 14, line 2 should be amended to recite “the connector such that the hypodermic needle passes” to improve how the limitation regarding the hypodermic needle is referred to within the claims.
Claim 15, line 2 should be amended to recite “such that the hypodermic needle passes” to improve how the limitation regarding the hypodermic needle is referred to within the claims.
Claim 16, line 2 should be amended to recite “the sliding assembly to the elongate sheath” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 16, line 3 should be amended to recite “a cavity formed in the elongate sheath” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 17, line 1 should be amended to recite “the elongate sheath is connected” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 17, line 2 should be amended to recite “a portion of the elongate sheath is received within the tubular body” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 17, line 3 should be amended to recite “such that the opening to the flashback chamber” to improve the antecedent basis within the claim.
Claim 19, line 2 should be amended to recite “the sliding assembly to the elongate sheath” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 19, line 3 should be amended to recite “such that the opening to the flashback chamber” to improve the antecedent basis within the claim.
Claim 19, line 3 should be amended to recite “a cavity formed in the elongate sheath” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 20, line 1 should be amended to recite “the elongate sheath is connected” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Claim 20, line 2 should be amended to recite “a portion of the elongate sheath is received within the tubular body” to improve how the limitation regarding the elongate sheath is referred to within the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite “an over-the-needle catheter” and “the over-the-needle catheter”, respectively. It is unclear to the Examiner if this “over-the-needle catheter” is the same as the “IV catheter” recited in claim 1, line 1. For the purpose of examination, the “IV catheter” and the “over-the-needle catheter” will be interpreted as the same catheter.
Claim 10, line 10 recites “the sliding assembling”. It is unclear to the Examiner if this “sliding assembling” is the same as the “sliding assembly” in line 6 of claim 10. For the purpose of examination, this limitation will be interpreted as “sliding  assembly”.
Claim 16, line 2 recite “the step of connecting the sliding assembly to the sheath”. There would be confusion based on line 10 of claim 10 reciting “sliding assembling”. However, under the interpretation above the confusion would be resolved.
Claim 13, line 1 recites “further comprising the step of”. There is insufficient antecedent basis for this limitation in the claim. Therefore, for the purpose of examination this limitation will be interpreted as “further comprising a [[the]] step of”. It is also unclear to the Examiner if the recite step of “connecting an over the needle catheter to the pair of arms” is an additional step of “connecting” or if it is further limiting the previously recited step of “connecting” recited in claim 10. For the purpose of examination, this limitation will be interpreted as an additional step.
Claim 13, lines 1-2 recites “an over-the-needle catheter”. It is unclear to the Examiner if this “over-the-needle catheter” is the same as the “IV catheter” recited in claim 10, lines 1-2. For the purpose of examination, the “IV catheter” and the “over-the-needle catheter” will be interpreted as the same catheter.
Claims 11-12 and 14-17 are rejected under 35 U.S.C. 112(b) as they are dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim 20, line 2 recites “within tubular body”. This limitation lacks antecedent basis and it is unclear what structure comprises the tubular body. Therefore, for the purpose of examination, this limitation will be interpreted as “within a tubular body of the connector”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonucci (US 2015/0025466 A1) in view of Luther et al. (US 20030083620 A1; hereinafter referred to as Luther).
With regards to claim 1, Antonucci discloses (Figs. 1-10) a low-profile universal passive protector (10) for an IV catheter (12) comprising: 
a connector (the unitary structure of 22, 66) having a tubular body (see Examiner annotated Fig. 5 below; hereinafter referred to as Fig. A) and a pair of arms (66; see [0049]) each being pivotally connected to the tubular body, the tubular body defining an end face (see Examiner annotated Fig. 5; hereinafter referred to as Fig. B), the connector including a cavity extending from the end face to the pair of arms; 

    PNG
    media_image1.png
    339
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    249
    756
    media_image2.png
    Greyscale

an elongate sheath (16; see [0032-0033]) defining a longitudinal axis (24; see [0033] “The sheath 16 is an elongate member which defines a longitudinal axis 24”), 
a spring (76; see [0050]) insertable within the cavity of the connector and configured to extend between at least one of the pair of arms and the elongate sheath when received within the cavity (see Fig. 5 which shows the spring 76 inserted within the cavity, see Fig. B above, and configured to extend between the at least one of the pair of arms 66 and the elongate sheath 16 when received within the cavity); 
a slider (18; see [0032]) moveably coupled to the sheath, the slider including a flashback chamber (20; see [0036] and see Fig. 5) formed therein; and 
a hypodermic needle (14; see [0032]) connected to the slider and in fluid communication with the flashback chamber (see [0036] and Fig. 5); the slider being moveable along the sheath between a first position and a second position (see [0034]), the hypodermic needle being drawn into the sheath as the slider moves from the first position toward the second position (see [0034] “the slider 18 from the extended position toward the retracted position causes the needle 14 to retract into the sheath cavity 34”).
However, Antonucci is silent with regards to the elongate sheath being snap engageable to the tubular body.
Nonetheless, Luther teaches (Figs. 1A-7) the elongate sheath (34; see [0041]) being snap engageable to the tubular body (30; see [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate sheath of the protector of Antonucci with a teaching of Luther such that the elongate sheath is snap engageable to the tubular body. The elongate sheath of the protector of Antonucci shows the elongate sheath being connected with the tubular body (see Fig. 5 of Antonucci). However, Antonucci is silent with regards to the specific connection. Therefore, one of ordinary skill in the art would have been motivated to make this modification, in order to determine how to engage and connect the elongate sheath to the tubular body of the connector such as snap engagement (see [0051] of Luther). 
The protector of Antonucci modified in view of a teaching of Luther will hereinafter be referred to as the protector of Antonucci and Luther.
With regards to claim 2, the protector of Antonucci and Luther teaches the claimed invention of claim 1, and Antonucci further teaches (Figs. 1-10) the slider (18; see [0032]) includes a vent opening (50; see [0042]) in fluid communication with the flashback chamber (20; see [0036] and Fig. 5).
With regards to claim 3, the protector of Antonucci and Luther teaches the claimed invention of claim 2, and Antonucci further teaches (Figs. 1-10) further comprising a plug (52; see [0043]) in the vent opening, the plug being configured to restrict flow of liquid therethrough and to allow gas to pass therethrough (see [0043]).
With regards to claim 4, the protector of Antonucci and Luther teaches the claimed invention of claim 1, however Antonucci is silent with regards to the slider includes a transparent section in alignment with the flashback chamber to allow a user to view into the flashback chamber through the transparent section.
Nonetheless, Luther further teaches (Figs. 1A-7) the slider (38; see [0042]) includes a transparent section (see [0064] “At least one wall of the flashback chamber 42 preferably includes a transparent portion”) in alignment with the flashback chamber (42; see [0042]) to allow a user to view into the flashback chamber through the transparent section (see [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the slider of the protector of Antonucci with a further teaching of Luther such that the slider includes a transparent section in alignment with the flashback chamber to allow a user to view into the flashback chamber through the transparent section. One of ordinary skill in the art would have been motivated to make this modification, as having a transparent section/portion allows an interior of a flashback chamber to be visible by a medical technician, who can determine, based on the presence or absence of blood within the flashback chamber, whether the needle has been properly inserted into the patient’s vein (see [0064] of Luther).
With regards to claim 5, the protector of Antonucci and Luther teaches the claimed invention of claim 1, and Antonucci further teaches (Figs. 1-10) the slider (18; see [0041]) is formed as a single integral body (see Fig. 5 and the cross-hashing shown of the slider 18; additionally, see [0041] which states “the flashback cylinder 46 is integrally formed with the flashback plate 44” both of which are stated to be parts of the slider).
With regards to claim 6, the protector of Antonucci and Luther teaches the claimed invention of claim 1, and Antonucci further teaches (Figs. 1-10) further comprising an over-the-needle catheter (12; see [0032]) removeably disposed on the hypodermic needle (14; see [0013] and [0032]).
With regards to claim 7, the protector of Antonucci and Luther teaches the claimed invention of claim 6, and Antonucci further teaches (Figs. 1-10) the over-the-needle catheter (12; see [0032]) includes a hub (64; see [0045]) and a tube (55; see [0045]) connected to the hub, the pair of arms (66; see [0049]) being pivotable from an open position to a closed position to capture the hub within the pair of arms (see [0049]).
With regards to claim 8, the protector of Antonucci and Luther teaches the claimed invention of claim 1, and Antonucci further teaches (Figs. 1-10) the connector (the unitary structure of 22, 66) includes a finger-press plate (22; see [0032]) connected to the tubular body (see Fig. A above), the finger-press plate extending beyond the slider in a direction perpendicular to the longitudinal axis to define a plate height (see [0039] “plate height P” and Fig. 5) when the slider is engaged with the elongate sheath (see Fig. 5), and the elongate sheath is engaged with the tubular body (see Fig. 5).
With regards to claim 9, the protector of Antonucci and Luther teaches the claimed invention of claim 1, and Antonucci further teaches (Figs. 1-10) each of the pair of arms (66; [0049]) includes an opening (see [0050] “Each arm 66 additionally includes a secondary arm body 74…The secondary arm bodies 74 each include a central aperture formed therein to accommodate passage of the needle therethrough”) formed therein, the hypodermic needle (14; see [0032]) being configured to pass through the openings of the pair of arms when the slider is in the first position (see [0034] and [0049-0050] “The central apertures are co-axially aligned with each other when the arms 66 are in the closed position, to thereby allow the needle 14 to extend through each aperture.”), and the hypodermic needle being removed from the openings of the pair of arms when the slider is in the second position (see [0034] and [0049-0050] “When the needle 14 is captured within the sheath 16, and the arms 66 transition to the open position, the apertures move into a non-aligned configuration, which effectively prevents the needle 14 from leaving the sheath 16”).

With regards to claim 10, Antonucci discloses (Figs. 1-10) a method of assembling a low-profile universal passive protector (10; see [0032]) for an IV catheter (12; see [0032]), the method comprising the steps of: 
inserting a spring (76; see [0050]) into a connector (see the unitary structure of 22, 66) having a tubular body (see Fig. A reiterated below) and a pair of arms (66; see [0049]) each being pivotally connected to the tubular body, the spring being inserted into the tubular body of the connector (see Fig. 5 which shows the spring 76 inserted into the tubular body of the connector, see Fig. A reiterated below);

    PNG
    media_image1.png
    339
    733
    media_image1.png
    Greyscale
 
positioning a sliding assembly (14, 18; see [0032]) in alignment with the connector (see Figs. 1-4 which shows the alignment), the sliding assembly including a slider (18) and a hypodermic needle (14) connected to the slider (see [0032]), the slider including a flashback chamber (20; see [0036] and see Fig. 5) therein, and the hypodermic needle being in fluid communication with the flashback chamber (see [0036] and Fig. 5); and 
connecting an elongate sheath (16; see [0032-0033]) to the sliding assembling (see the Examiner’s 35 U.S.C. 112(b) rejection above wherein this is interpreted as “sliding assembly”) and the tubular body (see the connection of the elongate sheath 16 to the sliding assembly 14, 18 and the annotated tubular body of the connector in Fig. A above), the slider being slidably coupled to the sheath (see [0034]), 
However, Antonucci is silent with regards to the sheath being connected to the connector via snap engagement.
Nonetheless, Luther teaches (Figs. 1A-7) the sheath (34; see [0041]) being connected to the connector (30; see [0041]) via snap engagement (see [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate sheath of the protector of the method of Antonucci with a teaching of Luther such that the sheath is connected to the connector via snap engagement. The elongate sheath of the protector of Antonucci shows the elongate sheath being connected with the tubular body (see Fig. 5 of Antonucci). However, Antonucci is silent with regards to the specific connection. Therefore, one of ordinary skill in the art would have been motivated to make this modification, in order to determine how to engage and connect the elongate sheath to the tubular body of the connector such as snap engagement (see [0051] of Luther). 
The method of Antonucci modified in view of a teaching of Luther will hereinafter be referred to as the method of Antonucci and Luther.
With regards to claim 11, the method of Antonucci and Luther teaches the claimed invention of claim 10, and Antonucci further teaches (Figs. 1-10) the spring (76) is compressed in response to the elongate sheath (16) being connected to connector (the unitary structure of 22, 66) (see [0049-0050] and see Fig. 5 which shows the spring 76 being compressed in response to the elongate sheath being connected to the connector and then Fig. 10 which shows the spring 76 being decompressed/extended when disconnected).
With regards to claim 12, the method of Antonucci and Luther teaches the claimed invention of claim 11, and Antonucci further teaches (Figs. 1-10) compression of the spring (76) results in a force being imparted on the pair of arms (66) to bias the pair of arms toward an open position (see [0049-0050] “A spring 76 is engaged with the arms 66 and biases the arms 66 toward their open position”).
With regards to claim 13, the method of Antonucci and Luther teaches the claimed invention of claim 10, and Antonucci further teaches (Figs. 1-10) the method further comprising the step of connecting an over the needle catheter (12; see [0032]) to the pair of arms (66; see [0045] and [0049-0050]).
With regards to claim 14, the method of Antonucci and Luther teaches the claimed invention of claim 10, and Antonucci further teaches (Figs. 1-10) the sliding assembly (14, 18) is positioned relative to the connector (see the unitary structure of 22, 66) such that the needle (14) passes through both of the pair of arms (66; see [0050] “Each arm 66 additionally includes a secondary arm body 74…The secondary arm bodies 74 each include a central aperture formed therein to accommodate passage of the needle therethrough. The central apertures are co-axially aligned with each other when the arms 66 are in the closed position, to thereby allow the needle 14 to extend through each aperture”).
With regards to claim 15, the method of Antonucci and Luther teaches the claimed invention of claim 10, and Antonucci further teaches (Figs. 1-10) the sliding assembly (14, 18) is positioned relative to the connector (the unitary structure of 22, 66) such that the needle (14) passes through the spring (76; see Fig. 5 which shows the needle 14 extending through the spring 76).
With regards to claim 16, the method of Antonucci and Luther teaches the claimed invention of claim 10, and Antonucci further teaches (Figs. 1-10) the flashback chamber (20; see [0036] and Fig. 5) includes an opening (see Examiner annotated Fig. 5 below; hereinafter referred to as Fig. C), the step of connecting the sliding assembly (14, 18) to the sheath (16) includes connecting the slider (18) such that the opening to flashback chamber is positioned in a cavity (34; see [0033]) formed in the sheath (see Figs. 1-5).

    PNG
    media_image3.png
    372
    741
    media_image3.png
    Greyscale


With regards to claim 17, the method of Antonucci and Luther teaches the claimed invention of claim 10, and Antonucci further teaches (Figs. 1-10) the sheath (16) is connected to the connector (see the unitary structure of 22, 66) such that at least a portion of the sheath is received within the tubular body (see Fig. C above).

With regards to claim 18, Antonucci discloses (Figs. 1-10) a method of assembling a low-profile universal passive protector (10; see [0032]) for an IV catheter (12; see [0012]), the method comprising the steps of: 
inserting a spring (76; see [0050]) into a connector (see the unitary structure of 22, 66) having a pair of pivoting arms (66; see [0049]); 
positioning a sliding assembly (14, 18; see [0032]) adjacent the connector (see Fig. 5), the sliding assembly including a slider (18) and a hypodermic needle (14) connected to the slider (see [0032] and Fig. 5), the slider including a flashback chamber (20; see [0036] and see Fig. 5) therein, and the hypodermic needle being in fluid communication with the flashback chamber (see [0036] and Fig. 5); and 
connecting an elongate sheath (16; see [0032-0033]) to the connector and the sliding assembly (see Fig. 5), the elongate sheath being connected to the connector to compress the spring between the elongate sheath and at least one of the pair of pivoting arms (see [0049-0050] and see Fig. 5 which shows the spring 76 being compressed in response to the elongated sheath 16 being connected to at least one of the pair of pivoting arms 66 and then Fig. 10 which shows the spring 76 being decompressed/extended when disconnected), the elongate sheath being slidably connected to the sliding assembly (see [0034]).
Antonucci is silent with regards to the connection between the elongate sheath and the connector being snap engagement.
Nonetheless, Luther teaches (Figs. 1A-7) the connection between the elongate sheath (34; see [0041]) and the connector (30; see [0041]) being snap engagement (see [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate sheath of the protector of the method of Antonucci with a teaching of Luther such that the connection between the elongate sheath and the connector being snap engagement. The elongate sheath of the protector of Antonucci shows the elongate sheath being connected with the tubular body (see Fig. 5 of Antonucci). However, Antonucci is silent with regards to the specific connection. Therefore, one of ordinary skill in the art would have been motivated to make this modification, in order to determine how to engage and connect the elongate sheath to the tubular body of the connector such as snap engagement (see [0051] of Luther). 
The method of Antonucci modified in view of a teaching of Luther will hereinafter be referred to as the method of Antonucci and Luther.
With regards to claim 19, the method of Antonucci and Luther teaches the claimed invention of claim 18, and Antonucci further teaches (Figs. 1-10) the flashback chamber (20; see [0036] and Fig. 5) includes an opening (see Fig. C reiterated below), the step of connecting the sliding assembly (14, 18) to the sheath (16) includes connecting the slider (18) such that opening to flashback chamber is in a cavity (34; see [0033]) formed in the sheath (see Figs. 1-5).

    PNG
    media_image3.png
    372
    741
    media_image3.png
    Greyscale

With regards to claim 20, the method of Antonucci and Luther teaches the claimed invention of claim 18, and Antonucci further teaches (Figs. 1-10) the sheath (16) is connected to the connector (22, 66) such that at least a portion of the sheath is received within tubular body (see Fig. C reiterated above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783